UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6799



TROY R. SUTTON,

                                              Plaintiff - Appellant,

          versus

RICHARD WYMER, courtroom bailiff of the Nor-
folk General District courtroom #6,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-96-205-2)


Submitted:   October 17, 1996             Decided:   October 24, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Troy R. Sutton, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Sutton
v. Wymer, No. CA-96-205-2 (E.D. Va. Apr. 23, 1996). We deny the mo-

tion for oral argument and dispense with argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.
The motion for appointment of counsel is denied.




                                                          AFFIRMED




                                2